Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on November 17, 2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MELVIN C. MAYES/           Supervisory Patent Examiner, Art Unit 1796                                                                                                                                                                                             

Response to Arguments
Applicant’s arguments, see appeal brief, filed 11/17/2020, with respect to the rejection(s) upon  Henry et al (US 2014/0007493) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon appeal panel review  on 02/16/2021 and  further consideration, new ground(s) of rejections  have been made as following.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 28-32 and 37-38, 41, 45-47, 49-50,52-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henry et al (US 2014/0007493) in view of Koermer (US5521133).

As for the claimed phosphated zeolite ZSM-5 being calcined,  Henry teaches mixing phosphate zeolite ZSM-5  slurry with slurry of kaolin and  alumina containing binder, then shaping the mixed slurry, calcining the shaped bodies to form a catalyst ([0018]-[0027],[0143],  [0144], [0145]),  therefore, a catalyst containing a calcined phosphate zeolite ZSM-5 is expected thereof.   Henry further teaches the zeolite can be pre-treated with calcination and can be promoted with phosphorus ([0096]).   It would have been obvious to adopt a calcined phosphated zeolite ZSM-5 to help forming a desired catalyst useful for biomass conversion as suggested by Henry.   
	Regarding claim 28 and 49, Henry does not teach the kaolin is phosphated. 
However, Henry teaches a catalyst composition (catalyst C5) comprises phosphated kaolin obtained by adding phosphoric acid and monoammonium phosphate to kaolin to form a phosphate kaolin slurry, then mixing such phosphate kaolin with zeolite to form a desired catalyst (para.  [0144], [0145]). 
Koermer teaches mixing phosphoric acid and kaolin, then spray drying  to  form a phosphated kaolin which has high attrition resistance as compared to kaolin not being phosphated (col. 2 line 61-col. 3 line 1, example 1).   Koermer also discloses injecting  phosphoric acid into a mixed slurries of kaolin  and ZSM-5, then spray drying to form microspheres (col. 7 lines 63-col. 8 line 1, col. 8 lines 10-20). 

	As for the claimed “consisting essentially of” in claim 49, it is noted that the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.  In this case, the instant application does not clear indicate what the basic and novel characteristics actually are, hence, for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising” (§2111.03 III). 
Regarding claim 29, Henry teaches the binder can contain alumina, wherein the alumina material can be one or more of alumina, soluble alumina, Boehmite, pseudoboehmite, and alumina chlorohydrate or transition type alumina ([0089]).  Henry further ranges of the binder's content can depend on the particular type of binder and on the zeolite content used, for example, the binder content can range from 5 to 40% ([0099]).    Since alumina binder can be from a list of previous described alumina sources, it would have been obvious for one of ordinary skill in the art to adopt same amount of alumina binder derived from alumina chlorohyrate as that of instantly claimed via routine optimization (see MPEP 2144. 05 II)  for help obtaining a desired catalyst useful for biomass conversion. 

	Regarding claim 32, Henry already teaches the content of clay can range from 5 to 40% and specifically teaches such clay can be phosphated before being mixed with zeolite for forming desired catalyst for biomass conversion ([0145]).  Koermer already  teaches phosphated clay can provide catalyst with improved attrition resistance as compared to clay not being phosphated.  Hence, it would have been obvious for one of ordinary skill in the art to adopt about 5 to 40% of phosphated clay  to modify  the clay of Henry thus obtaining a  catalyst composition having improved attrition resistance. 
	Regarding claim 37-38, Henry already teaches the binder can be alumina and the binder content can range from 5 to 40% ([0099]), therefore, the alumina binder content overlapping with that of instantly claimed, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I).  Henry already teaches the binder content can depend on the particular type of binder and zeolite.  It would have been obvious for one 
	Regarding claim 45, Henry specifically teaches the catalyst composition can have total surface area being 133, 131 m2/g (table 1). 
	Regarding claim 41 and 46-47, Henry specifically teaches the catalyst attrition (ASTM 5757) can be from 2.2-4 .6 weight percent (table 1) and apparent bulk density can be from 0.76-0.8 g/ml (table 1). 
	Regarding claim 50, Henry already teaches such limitations as discussed above.
	Regarding claim 52-53, as for the claimed “the catalyst is prepared by….”,  this is a product by process limitation, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process  (See § MPEP 2113 ).   In this case,  Henry in view of Koermer already teaches a same or substantially the same catalyst composition as described above.                
Claims 33-36 and 37, 39-40, 42-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henry et al (US 2014/0007493) in view of Koermer (US5521133) as applied above, and further in view of Adkins (US2015/0045208). 
Regarding claim 33, Henry  does not expressly teach the claimed P2O5 content in the catalyst.   But  Koermer already teaches kaolin being phosphated by spray drying a mixture containing phosphoric acid and kaolin as discussed above.  Koermer also 
Adkins teaches a catalyst composition including zeolite, clay and silica and phosphorous ([0006]-[0013], [0041, [0051]]) wherein the P2O5 amount in the catalyst can be from 3.84-9.38% by weight (table 1-2). 
	It would have been obvious for one of ordinary skill in the art to adopt such amount of P2O5 to help obtain a desired catalyst composition for biomass conversion as suggested Adkins (example 3). 
	Regarding claim 34-36, Henry in view of Adkins does not teach the specific method of preparing the catalyst.  However, as for the claimed “the catalyst is prepared by:…”,  these are the product by process limitations,  even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious 
Regarding claim 37 and 39, Adkins further teaches the Al2O3 content in the catalyst can be 20.09% by weight while SiO2 content being 68.58% by weight  wherein such Al2O3 content is within the claimed range while the SiO2 content close enough to the claimed about 45-65%, thus renders prima facie case of obviousness (see MPEP 2144. 05 I).  It would have been obvious for one of ordinary skill in the art to adopt such amount of Al2O3 and SiO2 to help obtain a desired catalyst composition for biomass conversion as suggested Adkins (example 3). 
	Regarding claim 40, such limitations are met as discussed above. 
	Regarding claim 42-43, Henry already suggests 20-90% (by weight) of hybrid silica-alumina and ZSM-5 ([0093]-[0099]) while the ratio of such hybrid silica-alumina to ZSM-5 being less than 20%.  Hence, phosphated ZSM-5 content in the catalyst can be about 16-75% (assuming hybrid silica-alumina/zeolite ratio being 20% by weight) while Henry already teaches clay content can range from 5-40% while Koermer teaches such clay need be phosphated for providing a catalyst having better attrition resistance.   Adkins already teaches total silica amount close enough to that of instantly claimed silica amount.  Since ZSM content is much higher than the clay and both ZSM-5 and clay can contain significant amount of silica, it would have been obvious to one of ordinary skill in the art to expect that higher amount of ZSM-5 would contain larger amount of silica as compared to the clay contained silica based on the total silica . 
 Claim 44 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henry et al (US 2014/0007493) in view of Koermer (US5521133) as applied above, and further in view of Narayanaswamy (US2014/0228205). 
Henry  in view of Koermer does not expressly teach the claimed particle size distribution.           
Narayanaswamy teaches a catalyst composition comprising ZSM-5, alumina binder and kaolin ([0038]) for fluidized catalytic cracking hydrocarbon in the presence of biomass ([0007], [0013]).  Narayanaswamy teaches such catalyst composition having 90-95% of the particle size being greater than 0 to 110 µm, with from 5-10% particles having particle size of greater than 110 µm, 15% or less of the particles having particle size of 40 µm ([0038]).  Narayanaswamy further teaches the catalyst particle having average or median particle size of 70 to 75 micron, which means more than 50% of the particles will have size less than 70 to 75 micron.  Narayanaswamy disclosed particle size distribution overlapping with that of instantly claimed, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I).   Narayanaswamy further teaches a good mix of fine and coarse particle can help achieve good fluidization ([0038]).  It would have been obvious for one of ordinary skill in the art to adopt a same particle size distribution as that of instantly claimed via routine optimization (see MPEP 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JUN LI/Primary Examiner, Art Unit 1796